113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Twilia PHILLIPS, Appellant,v.PLUM CREEK MEDICAL GROUP, P.C., Appellee.
No. 96-4131NE.
United States Court of Appeals, Eighth Circuit.
Submitted May 19, 1997.Filed May 30, 1997.

Appeals from the United States District Court for the District of Nebraska.
Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
PER CURIAM.


1
Twilia Phillips appeals the district court's order granting summary judgment in this employment discrimination lawsuit.  Having carefully reviewed the record and the parties' briefs, we conclude Phillips is not entitled to relief.  Even assuming Phillips suffered an adverse employment action, there is no substantial evidence in the record tending to show the reason given by her employer was a pretext for age discrimination.  We agree with the district court's analysis and affirm without further discussion.  See 8th Cir.  R. 47B.